COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
C. F. JORDAN COMMERCIAL, L.P.,
 
                            Appellant,
 
v.
 
FABIOLA CHAVEZ,
  Individually and as Administrator of the Estate of Lorenzo Chavez and as Next
  Friend of LORENZO CHAVEZ, JR. and JOVANNA CHAVEZ,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-00-00232-CV
 
Appeal from the
 
County Court at Law No. Five
 
of El Paso County, Texas
 
(TC# 97-2422)




O P I N I O N
 
Pending before the Court is the joint
motion to dismiss the appeal pursuant to a settlement agreement entered by the
trial court.  The parties have complied
with the requirements of Rule 42.1(a)(1).  See Tex.
R. App. P. 42.1(a)(1). 
The Court has considered this cause
on the joint motion and concludes the motion should be granted and the appeal
should be dismissed.  We therefore
dismiss the appeal.
September 19, 2002
_____________________________________
RICHARD BARAJAS, Chief Justice
 
Before
Panel No. 4
Barajas,
C.J., Larsen, and McClure, JJ.
 




(Do
Not Publish)